Citation Nr: 9933775	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-42 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disability, secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Records associated with the veteran's claims file show that 
he served on active duty from February 1986 to February 1990.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which denied the veteran's claims 
for an increased evaluation of his right knee, and a claim of 
direct service connection for a left knee disability.  

The veteran subsequently submitted a petition to reopen his 
claim for service connection for a left knee disability 
secondary to the service connected right knee disability.  
The Board decision of December 1997 noted that the RO did not 
make a determination as to whether such new and material 
evidence had been submitted, and remanded for the RO to take 
action on this claim.  The Board decision also found that the 
veteran's claims for a left knee condition were inextricably 
intertwined, and deferred action on the direct service 
connection claim for a left knee disorder until the RO had 
taken action on the secondary service connection claim.  In 
view of the procedural defects outlined below, these issues 
are the subject of the remand immediately following this 
decision. 

In addition, the Board notes that review of the veteran's 
claims folder shows that informal claims may have been raised 
as to the evaluation currently assigned to the veteran's scar 
disability, and as to service connection for a skin disorder 
secondary to his right knee disability in the November 1996 
VA skin examination.  These matters are referred to the RO 
for appropriate action since they have not been developed, 
adjudicated or certified for appeal.



FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an evaluation greater than 10 percent 
for a right knee disability has been developed.

2.  The veteran's right knee disability is manifested 
primarily by patellofemoral pain syndrome with instability 
and swelling, with resulting moderate functional impairment.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a right knee 
disability have been met.  38 U.S.C. §§ 1155, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his right knee 
disability is well grounded under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been sought by VA or associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C. 
§ 5107(a) (West 1991 & Supp 1999), has been satisfied in this 
case.  In this regard, we note that the December 1997 Board 
remand invited the veteran to submit additional medical 
evidence on his behalf concerning his right knee disability.  
Our review of the claims folder shows that none has been 
received, despite the statement by his representative, in a 
March 1998 communication, that the veteran would in fact 
submit this evidence.  In addition, we note that no evidence 
has been alleged to be in existence so that we may further 
assist the veteran.  

The veteran established service connection for a right knee 
disability in a rating action dated October 1992.  The RO 
initially assigned a 10 percent rating for the veteran's 
chondromalacia of the right patellofemoral joint disability.  
That decision noted that the veteran first manifested knee 
problems during service in 1988, that he was seen repeatedly, 
and that he was, in January 1989, assessed with either a 
meniscal tear or patellofemoral pain syndrome.  The RO also 
noted that the recent evidence showed a diagnosis of 
recurrent patellofemoral pain syndrome, and that the veteran 
was prescribed a knee brace.  The veteran subsequently 
submitted an increased evaluation claim, and perfected an 
appeal with regard to the RO's denial of March 1996.  That 10 
percent evaluation has remained in effect to date.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & 
Supp. 1999), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  

The report of the veteran's comprehensive June 1998 VA rating 
examination reveals that his range of flexion in his right 
knee was from 5 degrees to 125 degrees of active flexion with 
pain, from zero to 125 degrees of passive flexion with pain, 
and from four degrees to 130 degrees with pain, after 
fatiguing.  Passive extension was noted to be to zero degrees 
with pain under the right patella, and extension after 
fatiguing was noted to be 4 degrees, with pain.  The examiner 
also noted that active extension was noted to be to 5 degrees 
of flexion with pain.    

The examiner obtained a history from the veteran, and noted 
that the veteran still manifested a scar that was observed 
during a previous examination.  In response to specific 
questions posed by the Board remand, the examiner made 
certain specific findings.  First, the examiner noted that 
the veteran reported a throbbing sensation under the right 
kneecap and occasional pain in the upper right thigh.  The 
examiner also reported that the veteran's right knee 
disability exhibited weakness, swelling, instability or 
giving way, locking, and fatigability.  No stiffness, heat or 
redness was noted.  The examiner also reported that the 
veteran was receiving physical therapy at home, and that 
Tylenol or aspirin prescribed for his migraine headaches also 
helped to alleviate his knee pain.  The examiner also 
reported that the veteran noted that being on his feet for 
long periods of time triggered flare-ups, in addition to cold 
or wet weather, which caused an aching sensation.  The 
veteran also reported that rest and propping the knees up 
helped, as well as using heat and physical therapy.  The 
examiner noted that the veteran used a brace on his knee. 

The examiner also noted that the veteran worked as a lead 
clerk at a VARO, and opined that he had "been able to manage 
doing that job quite well."  The findings on physical 
examination were that of a swollen right knee, without 
deformity, some crepitus, but no laxity.  The examiner noted 
that it was tender anteriorly and that "[t]he right lower 
thigh is also swollen anteriorly.  The knee brace is biting 
into the lower anterior quads and this in the examiner's 
opinion is causing the swelling of the quads below the knee 
brace site."  The examiner also noted that x-ray examination 
reports of the right knee were reportedly normal.  The 
diagnosis was "chondromalacia right patella.  X-rays normal 
as before."  

The examiner again addressed the specific inquiries outlined 
in the Board remand, including the concerns raised by DeLuca 
v. Brown.  No weakened movement was found.  As for excess 
fatigability, the examiner responded "...After fatiguing, the 
right knee actually showed an improvement in function, 
however, [the veteran] still exhibited pain."  The examiner 
also noted that the veteran limped on his right leg, that he 
was able to walk on his heels, toes, and outside of his feet 
normally, although he did exhibit pressure under the right 
knee cap, but that he did not show any incoordination.  The 
examiner further found that "Since the veteran did not 
exhibit weakened movement or incoordination, no additional 
range of motion loss was noted due to these factors.  As far 
as excess fatigability...he actually improved function."  The 
examiner also opined that "pain could significantly limit 
the functional ability during flare-ups or when the right 
knee is used repeatedly over a period of time.  It would be 
resorting to pure speculation on this examiner's part to 
determine the degree of additional range of motion loss due 
to pain on use during flare-ups."  Finally, the examiner 
again noted that the veteran's complete claims folder had 
been reviewed.  

The report of a November 1996 VA skin examination notes that 
the veteran reported wearing a knee brace because his knee 
went out on him on two occasions.  The veteran complained of 
a rash with blistering and drainage.  The examiner found a 
definite scar with some mild dermatitis, the scar measuring 9 
1/2 cm long and 1/4 cm wide.  The scar was not tender but 
unsightly.  It was on the posterior aspect of the right knee 
with some excoriation on the lateral end of the scarred area.  
The examiner noted "This is where the brace is fitting into 
the knee."  

The examiner also noted that the veteran reported several 
patches of hyper-pigmented skin on areas where he had 
previously been treated for his rash.  The examiner found 
four areas of hyper-pigmented skin, measuring "6x5" cm, 
"2x8 cm.", "2x2 cm.", and  "7x6 cm."  The examiner 
indicated that the areas were darker than the rest of the 
veteran's skin, and that they were unsightly but not tender.  

We first note that the medical evidence does not show that 
the veteran's knee is ankylosed such to provide for 
evaluation pursuant to Diagnostic Code 5256.  Additionally, 
the record similarly does not show that the veteran was 
diagnosed with dislocated semilunar cartilage, or symptomatic 
removal of the same.  Thus ratings under either Diagnostic 
Code 5258 or 5259 are similarly inapplicable.  

We note that the veteran does appear to have some limitation 
of motion.  However, as outlined above, for limitation of 
motion to be compensable under Diagnostic Code 5260, flexion 
must be limited to at least 45 degrees.  His range of motion 
on active flexion was reported as 5 to 125 degrees, from zero 
to 125 passively, and from 4 to 130 degrees after fatiguing.  
Although his flexion varies from 125 to 130 degrees, it is 
not shown to be limited to 45 degrees.  Similarly, for a 
compensable evaluation under Diagnostic Code 5261, extension 
must be limited to at least 10 degrees.  As noted above, 
active extension was reportedly limited to 5 degrees, with 
passive extension to zero degrees and extension after 
fatiguing, to 4 degrees.  Although the veteran's extension 
varied from zero to five degrees, a limitation of extension 
to 10 degrees is also not shown by the current medical 
evidence of record.  

We also must point out that the veteran's x-rays were within 
normal limits.  Thus, evaluations under the diagnostic codes 
contemplating arthritic disabilities are not warranted.

Finally, the record also does not show that there is 
impairment of the tibia or fibia, so that ratings under 
Diagnostic Code 5262 are warranted.  We note that although 
the veteran wears a knee brace, this was attributed to his 
instability of his knee, and not an impairment of the tibia 
or fibia.  Importantly, no laxity was noted.  Thus, ratings 
applicable to a disability productive of non-union or loose 
motion are not indicated here.  In addition, although the 
veteran reported a weakness in the right knee, the examiner 
made the specific finding that there was no weakened movement 
on examination.

The record does show that the right knee is unstable.  The 
findings on physical examination were that of a swollen right 
knee, without deformity, some crepitus, but no laxity.  The 
examiner noted that it was tender "anteriorly".  The 
examiner further noted that "[t]he right lower thigh is also 
swollen anteriorly."  The knee brace was noted to be 
"biting" into the lower anterior quads and this, in the 
examiner's opinion was causing the swelling of the quads 
below the knee brace site.  The examiner also noted that the 
veteran limped on his right leg.  The diagnosis was 
"chondromalacia right patella.  X-rays normal as before."

We note that the examiner was asked to comment on the DeLuca 
factors, alluded to above.  In De Luca v. Brown, the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that when the veteran 
has testified under oath to increasing pain on use, and where 
there was medical evidence substantiating these 'flare-ups', 
that when musculoskeletal system disabilities are evaluated, 
pain on use and factors under 38 C.F.R. §§ 4.40 and 4.45 are 
to be considered along with the criteria set forth in the 
diagnostic codes to determine the level of functional 
impairment.  8 Vet. App. 202, 206 (1995).  

In response to the factors addressed at 38 C.F.R. § 4.45,  it 
was noted that "Since the veteran did not exhibit weakened 
movement or incoordination, no additional range of motion 
loss was noted due to these factors.  As far as excess 
fatigability...he actually improved function."  The examiner 
also opined that "pain could significantly limit the 
functional ability during flare-ups or when the right knee is 
used repeatedly over a period of time.  It would be resorting 
to pure speculation on this examiner's part to determine the 
degree of additional range of motion loss due to pain on use 
during flare-ups."  In this regard, it is noted that the 
examiner conducted an extremely thorough review of the 
veteran's claims folder, obtained a comprehensive oral 
history, and performed extensive physical examinations.  

We note that the veteran was initially assigned a 10 percent 
evaluation for his chondromalacia of the right patella 
disability in October 1992.  The current medical evidence 
also shows that he still wears a knee brace due to 
instability of his knee, and that he has increased swelling 
and tenderness.  In addition, he now has a limp of the right 
leg.  In view of these findings, the Board concludes that the 
veteran's disability picture most closely approximates a 20 
percent evaluation, as his right knee disability is 
manifested by instability, swelling, tenderness and pain, and 
find that it is the functional equivalent of moderate right 
knee impairment.  38 C.F.R. § 4.71a Diagnostic Code 5257; 
38 C.F.R. §§ 4.7, 4.3 (1999). 

However, a rating greater than 20 percent is not shown by the 
medical evidence of record.  Although the veteran manifested 
pain on motion, this pain did not result in a level of 
disability greater than 20 percent, as indicated above.  That 
is, even after taking into consideration this pain on use, 
his limitations of motion were still noncompensable.  In 
fact, although the veteran still had pain after use of his 
knee, his ranges of motion were shown to improve after 
fatiguing, instead of causing increased functional 
impairment.  After our thorough review of the evidence, we 
determine that the examiner's particularly thorough and 
thoughtful examination findings fulfill the requirements of 
DeLuca.  That is, our reading of DeLuca does not require that 
an examiner be asked to speculate on conceivable events that 
have not occurred, or that are not supported by medical 
evidence.  There is no medical evidence to show that the 
veteran manifests additional "flare-ups", other than the 
pain that was evaluated on the use of his right knee.  Thus, 
the Board determines that there is no additional functional 
impairment as contemplated by DeLuca.  Therefore, as the 
medical evidence shows a right knee disability that is 
manifested primarily by instability, tenderness and swelling 
with pain, we find that an evaluation greater than 20 percent 
is not warranted by the evidence of record.  

In conclusion, as the recent evidence available for our 
review does not show that an evaluation greater than 20 
percent is shown, we find that a greater rating is not 
warranted in this case.   


ORDER

Entitlement to a 20 percent evaluation for a right knee 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

Review of the record reveals that the RO, pursuant to the 
December 1997 remand, issued a Supplemental Statement of the 
Case (SSOC) which addressed the issue of whether new and 
material evidence has been submitted which is sufficient to 
reopen the claim for service connection for a left knee 
disability secondary to the right knee disability.  However, 
the Board notes that the veteran was not informed of his 
appellate rights with respect to this claim.  Specifically, 
the notice attached to the SSOC advised him that no further 
action on his part was necessary.  Since the SSOC essentially 
stands in the place of a rating decision, the veteran should 
have been notified that a Notice of Disagreement and a 
Substantive Appeal are required to place this issue in 
appellate status.  In view of these circumstances, the Board 
concludes that due process considerations require a remand in 
this case.  

The Board further notes that the veteran's claims for service 
connection for a left knee disability on a direct incurrence 
basis and based upon whether new and material evidence has 
been submitted to reopen the claim for service connection 
secondary to the right knee disability were previously 
characterized as inextricably intertwined in the December 
1997 remand.  Accordingly, consideration of the claim for 
service connection on a direct incurrence basis is deferred 
until completion of the requested development on this 
"intertwined" issue.

In view of the above, the veteran should be provided with his 
appellate rights regarding his petition to reopen the claim 
for service connection for a left knee disability secondary 
to the right knee disability.  See 3.103(a), (f) (1999).

Upon receipt of an NOD, the RO will take "such development 
or review action as it deems proper . . .  .   If such action 
does not resolve the disagreement either by granting the 
benefit sought or through withdrawal of the notice of 
disagreement, such agency shall prepare [an SOC]."  38 
U.S.C. § 7105(d)(1).  After a claimant receives the SOC, he 
or she must file an Appeal within "sixty days from the date 
the [SOC] is mailed,"  38 U.S.C. § 7105(d)(3), or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 C.F.R. § 20.302(b) (1999).  VA regulations 
require that this Appeal consist of either a VA Form 9, or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202 (1999).  The Appeal "permits the appellant 
to consider the reasons for an adverse RO determination, as 
explained in the SOC, and to formulate and present 'specific 
arguments relating to errors of fact or law' made by the 
RO".  Roy, 5 Vet. App. at 555 (quoting 38 C.F.R. § 20.202); 
see 38 U.S.C. § 7105(d)(3). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


Accordingly, this case is REMANDED for the following:

1. The RO should inform the appellant, 
and his representative, in writing, of 
his appellate rights with respect to 
the issue of whether new and material 
evidence has been submitted to reopen 
the claim for service connection for a 
left knee disability secondary to the 
right knee disability.  

2. After an NOD or its equivalent has 
been received, the RO should:  
(A)  issue an SOC with respect to 
this issue.  
(B) further inform the veteran and 
his representative that he must 
submit a VA Form 9, or 
Substantive Appeal, and the time 
limits with respect to the 
submission, and the respective 
notice.  

3. As the Court recently made clear in 
Stegall v. West, 11 Vet. App. 268 
(1998), the Board is not to evaluate a 
claim when the directives in the 
Remand were not followed.  The Court 
held that the veteran has a right to 
compliance of the remand orders as a 
matter of law, and that when the 
remand orders are not complied with, 
the Board errs when it fails to ensure 
that compliance.  The RO should 
therefore ensure that all requested 
action is accomplished.  

4. The case should then be returned to 
the Board for further review, as 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals






  38 C.F.R. § 4.45 provides that "As regards the joints the factors of disability reside in reductions of their 
normal excursion of movements in different places.  Inquiry will be directed to these consideration:  (a) less 
movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  (b) More movement that normal (from flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.). (d) Excess fatigability.  (e) Incoordination, impaired ability to execute 
skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, standing, and weight bearing are considerations.  

